Citation Nr: 1300068	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The appellant had active service in the United States Navy from January 1964 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for bilateral hearing loss has been recharacterized by separating consideration for the right ear from the left ear, as set forth above, based on the medical evidence of record and the impact of the decision by the Board.

In December 2010, the Board remanded this issue to the Appeals Management Center (AMC) for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The request to reopen the claims of entitlement to service connection for right ear hearing loss is granted herein, and the merits of the claim is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 1992 rating decision denied the appellant's original claim for entitlement to service connection for bilateral hearing loss.  The appellant was notified of his appellate rights, but did not timely appeal the decision.

2. In a March 2004 rating decision, the appellant's claim to reopen the claim for entitlement to service connection for bilateral hearing loss was denied.  The appellant was notified of his appellate rights, but did not timely appeal the decision.

3. Evidence received since the March 2004 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.

4. Evidence received since the March 2004 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.

5. The appellant's left ear hearing loss was noted on examination at entrance into service.

6. The appellant's left ear hearing loss preexisted service and was not aggravated therein beyond its natural progression.


CONCLUSIONS OF LAW

1. The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2. Since the March 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. Since the March 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4. Left ear hearing loss was not incurred in or aggravated during active service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in December 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the appellant what information and evidence was needed to substantiate the claims decided herein.  It also requested that the appellant provide enough information for the RO to request records from any sources of information and evidence identified by the appellant, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

With respect to the appellant's previously disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

Here, the Board notes the December 2010 notice letter included the requirements pursuant to Kent.  This letter also explained to the appellant why his claim for service connection for bilateral hearing loss was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence in needed.

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence in needed. 

The Board finds that VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the appellant's service treatment records, VA treatment records and private treatment records are associated with the claims folder.  Moreover, a medical opinions concerning the etiology of the appellant's claimed conditions is in the claims file.  Specifically, in December 2010 the Board remanded this matter for a new VA audiologic examination and the appellant was afforded another VA audiologic examination in April 2011 with a new examiner.  This opinion was based upon examination of the appellant and a review of his claims file, including his service treatment records, and the VA examiner provided a rationale for the opinion provided.  In addition, the appellant does not allege any inaccuracies.  Accordingly, the Board concludes that the April 2011 VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

II. New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

At the outset, the Board notes that in the March 2011 Deferred Rating Decision, the RO determined that new and material evidence had been received.  It, therefore, reopened the appellant's claim for service connection for hearing loss.  However, despite the determination made by the RO, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the appellant's bilateral hearing loss claim, the Board must decide whether the appellant has submitted new and material evidence to reopen claim of entitlement to service connection for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appellant's bilateral hearing loss service connection claim was originally denied in a December 1992 rating decision; the appellant was notified of the denial the next month, and he did not appeal the decision.  Therefore, the December 1992 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, here, such regulation is inapplicable as no new and material evidence pertaining to the appellant's claim for service connection for hearing loss was received prior to the expiration of the appeal period stemming from the December 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The appellant subsequently attempted to reopen his hearing loss claim in May 1998; the RO denied the reopening of the hearing loss claim in a rating decision issued in August 1998.  The appellant was notified of the denial the next month, and did not appeal the denial.  He submitted additional claims for service connection for hearing loss in February 1999 and January 2001.  Reopening of the hearing loss claim was denied in a November 2001 rating action.  The appellant submitted a Notice of Disagreement (NOD) that same month and a Statement of the Case (SOC) was issued in March 2002.  However, the appellant never submitted a substantive appeal in response, and the November 2001 rating action became final.  Id.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the appellant's claim for service connection for hearing loss was received prior to the expiration of the appeal period stemming from the November 2001 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra. 

In statements dated July and August 2003, the appellant asked the RO for reconsideration of his claim for service connection for hearing loss.  Reopening of that claim was denied in a rating action issued in March 2004.  The appellant was notified of the denial the next month, but he did not appeal the denial.  Thus, this decision became final.  Id.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, here, such regulation is inapplicable as no new and material evidence pertaining to the appellant's claim for service connection for hearing loss was received prior to the expiration of the appeal period stemming from the March 2004 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.  In reaching this determination, the Board is cognizant that additional records (specifically, letters to Congressmen C. Edwards and J. Cornyn, and a Congressional Response letter issued by the VA) were associated with the claims file during one-year time period.  However, while new, are not material as they do not demonstrate that the appellant's hearing loss was related to service.

The next request for the reopening of his bilateral hearing loss claim was received in November 2006.  This resulted in the April 2007 rating denial which is the subject of the current appeal.  

The March 2004 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the appellant is entitled to service connection for bilateral hearing loss.  Evans v. Brown, 9 Vet. App. 273 (1996). 

According to the record, since the March 2004 rating decision, the appellant submitted a September 2006 treatment record (received by the RO in March 2007) from a private doctor, Dr. T. T. Benke, who stated he reviewed the appellant's audiograms from January 1964, March 1998, May 1988, and a military discharge physical presumably done in 1967.  Dr. Benke also reported that although a complete audiogram was not performed at discharge, a screening revealed 15/15 hearing and the appellant's left ear was worse than the right.  As such, Dr. Benke concluded that while hearing loss was present in the audiometry from January 1964, the presumed discharge physical does not contain meaningful data. 

The appellant was afforded VA audiologic examinations in July 2007 and April 2011 where both VA examiners determined that the appellant had hearing loss prior to entrance into service.  

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the new evidence that the appellant's hearing loss preexisted service, the Board acknowledges this new theory of entitlement has not yet been addressed and raises a possibility of substantiating a claim.  Consequently, the claim for entitlement to service connection of hearing loss in the right and left ears are reopened.

III. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494  (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Impaired hearing is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The appellant contends that while performing his duties as a radioman in the Navy, he was exposed to high frequency noise levels which attributed to his current hearing loss. 

According to the in-service treatment records, the January 1964 Report of Medical Examination at enlistment the appellant's measured puretone threshold for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
20
30

A voice whisper test was not conducted at enlistment.  However, at the September 1967 Report of Medical Examination at separation, a voice whisper test was conducted yielding a result of 15/15.  A measured puretone threshold for the left ear was not performed at separation.  There are no other complaints, treatment or diagnosis for left ear hearing loss during service. 

A post-service treatment record from a private audiologist, Dr. J. Francher, in May 1988 indicates the appellant reported he was employed with the Santa Fe Railway from 1968 to 1987 as a switchman and brakeman.  He stated he was subjected to noise exposure and was not provided with hearing protection.  A audiogram revealed bilateral sensorineural hearing loss, "somewhat worse in the left ear than the right." 

A March 1998 report from the appellant's private doctor, Dr. H. L. Shaffer, stated the appellant was exposed to industrial noise while working for the railroad over twenty years.  The appellant stated his hearing was "bad for years and that the left ear is significantly worse."  Dr. Shaffer stated the appellant had bilateral high frequency sensorineural hearing loss which was worse on the left than on the right ear.  A discrimination score of 60 percent was on the left, which was considered very poor. 

In a September 2006 private treatment record from Dr. T. T. Benke diagnosed the appellant with bilateral sensorineural hearing loss.  The appellant reported a long history of noise exposure.  The appellant reported that "[h]e won a settlement from the railroad in regard to noise induced hearing loss.  He was a radio operator in the Army from 1964 to 1967."  Dr. Benke indicated he reviewed the appellant's audiograms from January 1964, March 1998, May 1988, and a military discharge physical presumably done in 1967 and concluded that although a complete audiogram was not performed at discharge, a whisper voice screening revealed 15/15 hearing and the appellant's left ear was worse than the right.  As such, Dr. Benke concluded that while hearing loss was present in the audiometry from January 1964, the presumed discharge physical did not contain meaningful data. 

The appellant was afforded a VA audiologic examination in July 2007 where he attributed his hearing loss to high frequency noise exposure as a radioman during his military service.  He stated he was exposure to radios, Morse code, and teletype machines without any hearing protection.  He also reported unprotected occupational noise exposure as a railroad brakeman from 1968 to 1987 where he received compensation for hearing loss from the railroad in 1989.  The appellant also stated the prior to entering the military he was exposed to loud noise from farming and hunting.  The appellant's measured puretone air conduction thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
55
90
95
105

Bone conduction studies showed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
55
80+
80+
80+

Thus, the appellant has a current diagnosis of bilateral hearing loss, for VA purposes.  

The VA examiner diagnosed the appellant with "moderate to profound sensorineural hearing loss with extremely poor speech recognition abilities in the left ear."  Furthermore, "[a] pre-existing left ear hearing loss was documented on the military enlistment physical.  The VA examiner concluded:

Since there was no audiometric testing conducted at the time of military discharge, it is impossible to determine if the hearing loss was aggravated by military service.  [The appellant] reported occupational noise exposure after military service and stated the he received compensation from the railroad for hearing loss; therefore, his hearing must have decreased during his 1968 to 1987 employment with the railroad... It is impossible to determine if [the appellant's] current hearing loss was aggravated by military service prior to his employment with the railroad without resorting the mere speculation.

In April 2011, the appellant was afforded another VA audiologic examination where he reported the same history as at the July 2007 VA audiologic examination.  He also reported extensive unprotected noise exposure as a civilian, working for the railroad.  The appellant's measured puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
60
90
100
105

Speech audiometry revealed speech recognition ability of 36 percent in the left ear.  The appellant was diagnosed with moderately severe to profound sensorineural hearing loss above 500 Hz and the results were consistent with past examinations.  The VA examiner concluded: 

Records indicated [the appellant] had a moderate high frequency hearing loss on the left ear at enlistment.  No tone audiometric were done at discharge.  It is therefore impossible to determine if pre-existing [hearing] loss was aggravated by service noise.  The actual noise levels from a radioman assignment are rarely sufficient to cause significant hearing impairment.  [The appellant] worked for the railroad for 20 [plus] years, beginning a year or so after discharge.  His hearing dramatically worsened during this employment per his history, and he was eventually awarded compensation from his employers for hearing damage... Available information suggests less than 50 [percent] probability that his [hearing] loss and tinnitus were caused by or aggravated beyond normal progression by specific service noise."

Here, the presumption of soundness does not apply because the appellant's left ear hearing loss was noted on clinical examination prior to entrance into service.  The Board finds that the record clearly demonstrates that the appellant's left ear hearing loss existed at enlistment as Dr. Benke, the July 2007 VA examiner, and April 2011 VA examiner all determined the appellant's audiometric testing in January 1964 demonstrated left ear hearing loss.    

The critical question for consideration here is whether there was permanent aggravation of the disability beyond natural progression during service.  The Board finds it did not.  There is no contrary medical evidence of record that the appellant's left ear hearing loss was aggravated as a result of his military service.  The Board finds that the VA medical opinions are persuasive and assigns it significant probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  The Board is aware that in Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court established a standard for determining when the Board can rely on an examiner's conclusion that it would be speculative to offer an opinion as to etiology.  Here, the July 2007 VA examiner indicated it was impossible to determine if the appellant's current hearing loss was aggravated during service prior to his civilian employment without resorting to mere speculation.  

Regarding the April 2011 VA examiner's opinion, although the examiner's concluded it would be speculative to give a positive etiological opinion, he stated it was less than 50 percent probability (less likely as not) the appellant's preexisting left ear hearing loss was caused by or aggravated beyond a normal progression by his military service.  The Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The VA examiner conducted a thorough examination of the appellant, reviewed his lay statements, and the medical evidence regarding the condition.  As such, the Board finds the April 2011 VA examination and opinion adequate.

The only evidence of record in support of the appellant's claim consists of his own lay statements.  However, the Board finds that the appellant is not competent to offer an etiology opinion.  To the extent that the appellant himself has related his current hearing loss to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The Board finds that diagnosing a permanent worsening of the preexisted left ear hearing loss requires special medical training that the appellant does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions found in the record that the appellant's military service caused a permanent worsening of his preexisted left ear hearing loss is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

After considering all of the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim.  There is no competent medical evidence which supports the appellant's contention that his left ear hearing loss was incurred or aggravated by his military service.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

As new and material evidence has been received, the claim for entitlement to service connection for right ear hearing loss, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim to reopen entitlement to service connection for left ear hearing loss is granted. 

Service connection for left ear hearing loss is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

According to the service treatment records, there is no evidence the appellant complained of, was treated for, or diagnosed with right ear hearing loss.  

The first evidence of a diagnosis of hearing loss in the right was occurred in May 1988 when the appellant was diagnosed with bilateral sensorineural hearing loss by Dr. J. Francher.  This diagnosis was confirmed by Dr. H. L. Shaffer in March 1998 and Dr. T. T. Benke in September 2006.

According to the VA examination reports, in July 2007 the appellant's measured puretone air conduction thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
60
60

Bone conduction studies showed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

At the April 2011 VA examination, the appellant's measured puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
70
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Subsequently, the VA examiner discussed the medical evidence and provided an opinion regarding the appellant's preexisting left ear hearing loss but did not offer an opinion regarding the appellant's right ear hearing loss (that did not preexist service).  

Under these circumstances, the Board finds that a well-reasoned medical opinion, based upon consideration of the appellant's documented history and assertions, is still needed to fully and fairly evaluate the claim for service connection for right ear hearing loss.  Hence, the appellant's claims file should be forwarded to VA examiner who examined the appellant and prepared the April 2011 examination for an addendum opinion and rationale regarding the appellant's right ear hearing loss.  However, if an examination of the appellant is deemed necessary, such examination should be scheduled. 

If another examination is scheduled, the appellant is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for right ear hearing loss (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an addendum opinion from the same VA examiner who conducted the April 2011 examination, (or if unavailable, to another appropriate VA reviewer).

With respect to the appellant's right ear hearing loss disability, the examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to specifically include noise exposure associated with service.

In rendering the requested opinion, the examiner should specifically consider and discuss the opinions of record, to include the April 2011 opinion pertaining to the left ear, findings from private audiologists, and the appellant's lay assertions. 

If the April 2011 VA examiner is unavailable, or another examination of the appellant is deemed warranted, the RO should arrange for the appellant to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

All testing deemed necessary by the examiner should be performed and the results reported in detail. Furthermore, a complete rationale, including a discussion of the appellant's documented medical history (private and VA) and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report. 

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


